DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Applicant's election without traverse of the invention of group I comprising claims 1-12 and 37-40 and the species T4 DNA polymerase and RecT in the reply filed on 09/06/2022 is acknowledged. Claims 13-36, 41-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected groups, there being no allowable or linking claims. The claims that contain the elected group and the species include claims 1-12, 37-40 thus are present for examination.
Priority
	Acknowledgment is made for this application filed on 09/22/2019 which is a continuation part of PCT/CN2017/000483 filed on 02/08/2017 which claims the benefit of foreign application CN201710177676.1 filed on 03/23/2017.

Information Disclosure Statement
There is no  information disclosure statement (IDS) submitted in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 37-40 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-12 encompass a method, comprising cleaving and annealing two or more target nucleic acid molecules with any first exonuclease with any structure, and recombining the two or more target nucleic acid molecules in the presence of any second exonuclease with any structure and any annealing protein with any structure, wherein recombined target nucleic acid molecules share at least one homologous sequence wherein the at least one homologous sequence is in or at one end of each of the two or more target nucleic acid molecules and wherein the at least one homologous sequence comprises at least 6 nucleotides.
	The claims encompass a first and a second exonucleases described by function with no associated structure. Claims 4 and 5 recite the first exonuclease and a polymerase or ligase but do not describe the structure  said second exonuclease, polymerase or ligase. Given that all the claims encompass the limitation of independent claim 1, these claims fail to describe the first and/or second exonuclease and or polymerase by structure as it correlated with their functions.
Claim 8-11 state that the method of recombination is carried out in-vitro, in any yeast or any bacteria using structurally undefined exonucleases and polymerases in the presence of NTPs. Claim 12 also encompasses the limitation of using a structurally undefined endonuclease.  
	Claims 37-40 encompass the limitation of claim 11, 2, 3 and 12 which lack written description because the specification does not teach how to make and/or use a method of using any first exonuclease with any structure, and recombining the two or more target nucleic acid molecules in the presence of any second exonuclease with any structure and any annealing protein with any structure. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). 
	
	However the claims broadly encompass a genus all possible first and second exonucleases with any structure with no correlation to a generally recited function.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
	This is because the use of any first and second exonucleases and any DNA polymerase or any endonuclease for the purpose of recombination in-vitro or in yeast or any bacteria is unpredictable as the type and structure/function for the exonucleases (3' to 5' or 5' to 3'). Furthermore the claims encompass a genus of DNA polymerases and endonucleases. 
The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed. Since the disclosure does not describe the common attributes or structural characteristics that identify members of the genus, and because the genus is highly variant without function is insufficient to describe the genus of “ exonucleases, DNA polymerases or endonucleases and all possible bacteria and/or yeast host cells” that function equivalently. The recitation of any first exonuclease with any structure, any second exonuclease with any structure, any DNA polymerase with any structure and any DNA ligase with any structure does not convey a specific function.
 As such the specification lacks written description for the variant first exonuclease, second exonucleases, DNA polymerases and DNA ligase … and one skilled in the art would not recognize that applicants had possession of the claimed method encompassed in the instant claims.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-12 and 37- 40 are is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2007021944A2 (Young et al).
Claims 1-12 encompass a method, comprising cleaving and annealing two or more target nucleic acid molecules with any first exonuclease with any structure, and recombining the two or more target nucleic acid molecules in the presence of any second exonuclease with any structure and an annealing protein with any structure, wherein recombined target nucleic acid molecules share at least one homologous sequence wherein the at least one homologous sequence is in or at one end of each of the two or more target nucleic acid molecules and wherein the at least one homologous sequence comprises at least 6 nucleotides (thus 6 nucleotides or more).
	Young et al teach in-vitro recombination method of using isolated protein reagents, for joining two double stranded (ds) DNA molecules of interest, wherein the distal region of the first DNA molecule and the proximal region of the second DNA molecule share a region of sequence identity (thus a region of homology), comprising contacting the two DNA molecules in a reaction mixture with (a) a non-processive 5' exonuclease; (b) a single stranded DNA binding protein (SSB) which accelerates nucleic acid annealing; (c) a non-strand-displacing DNA polymerase; and (d) a ligase, under conditions effective to join the two DNA molecules to form an intact double stranded DNA molecule, in which a single copy of the region of sequence identity is retained. The method allows the joining of a number of DNA fragments, in a predetermined order and orientation, without the use of restriction enzymes. 
	It should be noted that no unique of unusual structure for the exonucleases , polymerases or the ligases is recited in claims 1-12. Furthermore the method of claims 37-40 use said genus of exonucleases, polymerase and ligases.
	Young et al further teach that wherein the 5' exonuclease is the phage T7 gene 6 product, RedA of lambda phage, or RecE of Rac prophage;  
-the SSB (annealing protein) is the phage T7 gene 2.5 product, the E. coli recA protein, RedB of lambda phage, or RecT of Rac prophage; 
-the DNA polymerase is the phage T7 gene 5 product, phage T4 DNA polymerase, or E. coli pol I; and/or the ligase is the phage T7 gene 1.3 product, phage T4 DNA ligase, or E. coli DNA ligase. Thus the teaching of Young et al broadly encompasses the limitation of claim 1.
	Claim 3 recites that at least one homologous sequence comprises at least 6 nucleotides. Young et al teach that for the sequence identity for joining of 2 or 3 fragments, can be about 20-30 bp overlap thus being obvious over claim 3 which states at least a 6 nucleotides that overlap. 
	Young does not teach a method that uses a host cell. Their teaching is drawn to an 
in-vitro recombination method, using isolated proteins, for joining two double strand (ds) DNA molecules of interest, wherein the distal region of the first DNA molecule and the proximal region of the second DNA molecule share a region of sequence identity, comprising contacting the two DNA molecules with (a) a non-processive 5' exonuclease (thus encompasses RecE); (b) a single stranded DNA binding protein (SSB thus includes RecT) which accelerates nucleic acid annealing; (c) a non-strand-displacing DNA polymerase; and (d) a ligase, the two DNA molecules are joined to form a substantially intact double stranded DNA molecule.
However one of ordinary skill in the art would have been apprised to use a host cell such as E> coli that is considered the work horse in molecular biology given that Young et al teach a method that encompasses the use of all the enzymes and proteins  according to the instant claims. 	Thus WO2007021944A2 (Young et al) anticipates or in the alternative are obvious over claims 1-12 and 37-40. 



	Claim(s) 1-3, 6-12 and 37-40 are is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2011/154927 A2 (Zhang et al) published on 12/15/201. 
 	Zhang et al teach a method for performing homologous recombination between at least a first nucleic acid molecule and a second nucleic acid molecule which share at least one region of sequence homology. Zhang teaches an in-vitro reaction mix comprising where a first nucleic acid is brought into contact with a second nucleic acid in the presence of a 5' to 3; exonuclease and an annealing protein. Note that the 5' to 3' exonuclease can be a RecE and the annealing protein can be a RecT. Zhang further recites the structure of said 5' to 3' exonuclease and variants and the annealing protein (RecT). They teach that the first nucleic acid and the second nucleic acid have a region of homology which facilitates homologous recombination.
	Zhang et al also teach that in some embodiments in which the first and second nucleic acid molecule are linear, the method can be done in part in vitro. For example, a purified 5' to 3' exonuclease and annealing protein (preferably purified RecE and RecT proteins) may be used or the extracts from E. coli cells expressing the 5' to 3' exonuclease and annealing protein may be used. They teach that when the method is performed in vitro, it is advantageous to pre-treat the linear first and second nucleic acid molecules to expose the single-stranded homology ends.
	Furthermore Zhang et teach that the method involves bringing the linear first nucleic acid molecule into contact with the linear second nucleic acid molecule in vitro, preferably in the presence of the 5' to 3' exonuclease and annealing protein (more preferably RecE and RecT), and then transforming the resulting nucleic acid into a host cell such as E. coli and carrying out homologous recombination in vivo thus anticipating or being obvious over claims 8-11 for example. 
	Claims 37-40 are anticipated or in the alternative obvious over the disclosure in claims 43-48 of Zhang et al.


	Claims 1-6, 12, 37- 40 are anticipated or in the alternative obvious over Venter et al (WO 2009103027 A2 ).
	Venter et al teach in paragraph [0009] an in vitro method of joining a set of two or more double-stranded (ds) or single- stranded (ss) DNA molecules. The adjacent DNA molecules to be joined contain overlapping sequences at their termini. The two or more DNA molecules are contacted in vitro in a single vessel with (a) an isolated non-thermostable 5' to 3' exonuclease that lacks 3' exonuclease activity, (b) a crowding agent, (c) an isolated thermostable non-strand-displacing DNA polymerase with 3' exonuclease activity, or a mixture of said DNA polymerase with a second DNA polymerase that lacks 3' exonuclease activity, (d) an isolated thermostable ligase, (e) a mixture of dNTPs, and (f) a suitable buffer, under conditions that are effective for joining the two or more DNA molecules to form a first assembled dsDNA molecule in a one- step reaction. 
	Venter further teaches that suitable exonucleases  include, e.g., phage T5 exonuclease (phage T5 gene D15 product), phage lambda exonuclease, RecE of Rac prophage, exonuclease VIII from E. coli, phage T7 exonuclease (phage T7 gene 6 product), or any of a variety of 5' exonuclease that are involved in homologous recombination reactions. In one embodiment of the invention, the exonuclease is T5 exonuclease or lambda exonuclease. In another embodiment, the exonuclease is T5 exonuclease. 
	[0013] of Venter teaches kits for performing the above methods that comprise:
(a) an isolated non-thermostable 5' to 3' exonuclease that lacks 3' exonuclease activity,
(b) a crowding agent, (c) an isolated thermostable non-strand-displacing DNA polymerase with 3' exonuclease activity, or a mixture of said DNA polymerase with a second DNA polymerase that lacks 3' exonuclease activity, and (d) an isolated thermostable ligase, in appropriate amounts. For example, the kit may contain T5 exonuclease, PEG, Phusion™ DNA polymerase, and Taq ligase. 
	Therefore claims 1-6, 12, 37-40 are anticipated or in the alternative obvious over the disclosure of Venter et al.

Conclusion: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	October 4, 2022